Citation Nr: 1628710	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for IBS and assigned an initial rating of 10 percent, effective December 31, 2008.  In March 2011, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is in the Veteran's record.  In March 2015, the case was remanded for additional development.  

The Veteran had also initiated an appeal of a denial of an application to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  A July 2013 rating decision granted service connection for PTSD, rated 30 percent, effective July 17, 2005.  Consequently, that matter is not before the Board.  


FINDINGS OF FACT

1. Prior to March 30, 2009, the Veteran's IBS produced symptoms analogous to moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.

2.  From March 30, 2009, the Veteran's IBS produced symptoms analogous to severe colon syndrome with alternating diarrhea and constipation with more or less constant abdominal distress.  


CONCLUSION OF LAW

1.  Prior to March 30, 2009, a rating of 10 percent (but not greater) for IBS is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (Code) 7319 (2015).

2.  From March 9, 2009, a 30 percent (maximum) rating for IBS is warranted.  38 U.S.C.A. Id.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, the Veteran's pertinent postservice treatment records have been secured.  A letter dated in June 2015 asked the Veteran to provide releases for VA to obtain any private records of treatment he has received for his IBS, or to submit the records himself; he has not responded.  He was afforded VA examinations in March 2009 and July 2015, and an addendum opinion was obtained in July 2015.  The Board finds the examination reports and addendum, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

When an unlisted condition is encountered it will be rated by analogy under the Code for a closely related disease or injury in which not only the functions affected but the anatomical location and symptoms are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's service-connected IBS is currently rated by analogy (as 10 percent disabling) under Code 7319 (for irritable bowel syndrome), which provides for a 10 percent rating when there are symptoms analogous to moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent (maximum) rating is warranted for symptoms analogous to severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Factual Background

May 2007 VA treatment records note the Veteran's reports that he has had symptoms of irritable bowel syndrome since service.  He endorsed immediate urgency to defecate anytime he eats food, about 5 times a day.  When he eats, he initially develops abdominal pain and cramping, and then when he has a bowel movement, he feels that he cannot totally evacuate his bowel until about an hour later when he has a second urgency to evacuate.  

August 2008 private treatment records from R.S., M.D., note a history of chronic diarrhea and rectal bleeding.  A colonoscopy was performed to remove a benign neoplasm of the rectum and anal canal.  

In his December 2008 claim, the Veteran reported that he had blood in his stool.  

A March 2, 2009, VA treatment record shows that the Veteran reported intermittent abdominal pain, and distention and diarrhea, especially after eating fast food.  

On March 30, 2009, VA examination, the Veteran reported alternating constipation and diarrhea.  He had constipation weekly, episodic diarrhea up to 4 times daily, sharp abdominal pain of moderate severity in the upper left and right quadrants several times daily for several minutes, urgency to use the restroom after eating, and tarry colored stools about every two weeks.  He reported that he was currently employed full time in construction.  There was significant occupational impairment due to pain.  The IBS caused mild impairment of chores, exercise, recreation, and traveling, and moderate impairment of sports, feeding, and toileting.  

At the March 2011 DRO hearing, the Veteran testified that he had a lot of cramping on a daily basis, urgency after eating, prolonged restroom use, and black tarry stool.  He stated that when he ate, he had to run to the restroom within minutes, and would be stuck in the restroom for 30-45 minutes with diarrhea followed by constipation right afterwards.  He asserted that he was in pain all the time.  There were occasions when he was not sure whether he was having a bowel movement or not, and was not able to make it to the restroom in time.  The Veteran's wife testified that there are times when he went to work and then came home an hour or so later because he was taken off the job for being unable to work.  He missed their son's baseball game and often could not go to family functions because his cramping and other symptoms were so intense.  She stated that they had to spend more money than before on food because the Veteran could not eat less expensive and non-greasy foods.  

A September 2013 VA treatment record noted that the Veteran was currently employed in sales at a local construction/building materials company.  He reported that work was going well.  

On July 2015 VA examination, the Veteran reported that he felt cramps in the morning followed by a bowel movement, and diarrhea preceded by severe cramps after every meal, with no relief from medication.  He endorsed bleeding at times.  It was noted that he did not have episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The Veteran's work required him to have meals with clients, and he was unable to attend these meals due to diarrhea.  An addendum to the July 2015 examination report indicated that the Veteran would be able to work if appropriate accommodations were available.

Analysis

The Board finds that, prior to March 30, 2009, the Veteran's IBS produced symptoms analogous to the criteria for a 10 percent rating (but no higher) under Code 7319 for irritable colon syndrome.  For example, VA treatment records prior to March 30, 2009, note reports of diarrhea about 5 times a day preceded by abdominal pain and cramping.  His abdominal pain was described as intermittent, and generally preceded episodes of diarrhea, which were reported to occur about 5 times a day.  VA and private treatment records do not show reports of constipation.  The Board finds that this evidence is analogous to "moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress" and, accordingly, a rating in excess of 10 percent for the Veteran's IBS is not warranted prior to March 30, 2009.  

From March 30, 2009, the evidence shows that the Veteran's IBS has produced symptoms more analogous to "severe irritable colon syndrome with alternating diarrhea and constipation, with more or less constant abdominal distress."  For example, the March 30, 2009, VA examination report shows that the Veteran reported sharp abdominal pain several times a day and alternating constipation and diarrhea; the initial report in the record of constipation symptoms.  At the March 2011 DRO hearing, the Veteran testified that he had pain all the time, cramping, and occasionally had embarrassing accidents when he was not able to make it to the bathroom in time to relieve himself.  His wife testified that his IBS often hindered his participation in family activities, required more expensive food to alleviate some of his symptoms, and occasionally rendered him unable to remain on the job for the day.  Although the July 2015 VA examiner indicated that the Veteran did not have episodes of bowel disturbance with abdominal distress, or exacerbations of IBS, the Board finds that the overall evidence of record weighs against such finding.  In light of the foregoing evidence, the Board finds that the preponderance of the evidence shows that the Veteran's IBS symptoms are most closely analogous to the criteria for a 30 percent rating under Code 7319.  Accordingly, a 30 percent (maximum) rating for the Veteran's IBS is warranted from March 30, 2009.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's IBS disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  The Board notes the reports of impact on his employment.  However, disability ratings are based on average impairment of earning capacity.  Notably, the alleged time lost from his job due to the IBS does not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  The schedular ratings assigned for each period (prior to March 30, 2009, and thereafter) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, because the Veteran has been employed throughout, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for the Veteran's IBS prior to March 30, 2009, is not warranted; however, a 30 percent (maximum) rating is warranted from that date, subject to the laws and regulations governing payment of VA monetary benefits.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


